


CHANGE IN CONTROL AND SEVERANCE AGREEMENT
 
This Change in Control and Severance Agreement (“Agreement”) is entered into as
of March 11, 2011 (the “Effective Date”), by and between Ceradyne, Inc., a
Delaware corporation (the “Company”) and Joel P. Moskowitz (“Executive”)
 
RECITALS
 
A.           The Compensation Committee of the Board of Directors of the Company
has determined that it is appropriate to reinforce and encourage the continued
attention and dedication of key employees of the Company, including Executive,
to their assigned duties without distraction in potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.
 
B.           This Agreement sets forth the severance compensation which the
Company agrees it will pay to Executive if Executive’s employment with the
Company terminates under one of the circumstances described herein following a
Change in Control of the Company (as defined in Section 3 below).
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.   At Will Employment.  The parties acknowledge and agree that Executive’s
employment with the Company will be “at-will” employment and can be terminated
at any time by either party with or without cause or advance notice. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending on the circumstances of Executive’s termination of employment with the
Company.  If at any time during the term of this Agreement the Executive is
employed by any subsidiary of the Company, this Agreement will apply to
Executive as if he or she were employed directly by the Company, and, to that
end, the Company shall pay or shall cause such subsidiary to pay any amounts
that become due and payable to Executive pursuant to this Agreement.
 
2.   Term of Agreement.  The term of this Agreement shall commence on the
Effective Date and, subject to earlier termination pursuant to any of
Sections 4.2, 4.3 or 4.4 hereof, shall end 36 months following the date on which
notice of non-renewal or termination of this Agreement is given either by the
Company or by Executive to the other.  Thus, this Agreement shall be renewable
automatically on a daily basis so that the remaining term is always 36 months
following any effective notice of non-renewal or of termination given by the
Company or Executive, other than in the event of a termination pursuant to any
of Sections 4.2, 4.3 or 4.4 hereof.
 
3.   Change in Control.  For purposes of this Agreement, a “Change in Control”
of the Company shall be deemed to have occurred if:
 
        3.1  there shall be consummated:
      
          (a)  any merger, consolidation or similar transaction involving the
Company (a “Transaction”); provided, however, any such Transaction shall not
constitute a Change in Control if the holders of the outstanding voting
securities of the Company immediately prior to such Transaction hold, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such
Transaction; or
 
 

--------------------------------------------------------------------------------

 
        (b)  any sale, transfer or other disposition (in one transaction or a
series of related transactions during the twelve (12) month period ending on the
date of the most recent transaction) of all or substantially all of the assets
of the Company; provided, however, that such sale, transfer or other disposition
shall not constitute a Change in Control if the holders of the outstanding
voting securities of the Company immediately prior to such transaction(s)
receive as a distribution with respect to securities of the Company, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the acquiring
entity immediately after such transaction(s).  In addition, a transfer of assets
by the Company shall not constitute a Change in Control if the assets are
transferred to (i) a shareholder of the Company in exchange for or with respect
to the shareholder’s securities of the Company; (ii) an entity, at least fifty
percent (50%) or more of the total value or total voting power of which is
owned, directly or indirectly, by the Company; (iii) a person (or persons acting
as a group) that owns, directly or indirectly, at least fifty percent (50%) or
more of the total value or total voting power of all the outstanding securities
of the Company; (iv) an entity, at least fifty percent (50%) of the total value
or total voting power of which is owned, directly or indirectly, by a person
described in subsection (iii) of this paragraph.  For purposes of this
paragraph, “substantially all” shall mean assets of the Company that have a
total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to the applicable transaction(s); or
   
        3.2  any person (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), acquires,
directly or indirectly, beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of all outstanding securities
of the Company; or
 
        3.3  at any time during any period of 12 consecutive months during the
term of this Agreement, individuals who at the beginning of the 12-month period
constituted the entire Board of Directors of the Company do not for any reason
constitute a majority of the Board of Directors, unless the election, or the
nomination for election by the Company’s stockholders, of each new director was
approved by a vote of at least a majority of the directors then still in office
who were directors at the beginning of the period (but not including any new
director whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors of the Company).
 
4. Triggering Events.
 
        4.1  Termination Following Change in Control.  Executive shall become
entitled to receive the severance compensation provided for in Section 5.1
hereof if, and only if, a Change in Control of the Company occurs while
Executive is an employee of the Company (or any subsidiary of the Company) and
there occurs, as a result of or within the 24 months following the Change in
Control, a termination of the Executive’s employment either:
 
(a)  by the Company for any reason other than (i) Cause (as defined in Section
4.4 below), (ii) Executive’s Disability (as defined in Section 4.2 below); or
(iii) due to Executive’s death; or
 
(b)  by Executive for Good Reason (as defined in Section 4.5 below).
 
2

--------------------------------------------------------------------------------

 
 
        4.2  Disability; Death.  If, as a result of the Executive’s incapacity
due to physical or mental illness, the Executive is absent from or unable to
perform the essential duties of his or her position with the Company, with or
without reasonable accommodation, for a period exceeding 180 consecutive days or
for periods aggregating 180 days during any period of 12 consecutive months, the
Company may elect to terminate Executive’s employment and this Agreement for
“Disability” by written notice to Executive; provided, however, that any such
termination shall be effective only at the end of 30 days following the delivery
of such notice and only if Executive fails to return to the full-time
performance of his or her duties by the end of such 30-day notice
period.  Executive’s employment and this Agreement also shall terminate
immediately in the event of the death of Executive occurring at any time during
the term hereof.  Executive shall not be entitled to any compensation under this
Agreement by reason of the termination of his or her employment and/or the
termination of this Agreement due to his or her Disability or death, even if
such termination occurs subsequent to the consummation or occurrence of a Change
in Control.
 
        4.3  Resignation Without Good Reason.  This Agreement shall terminate
automatically upon Executive’s resignation from employment for any reason other
than Good Reason (as hereinafter defined), in which case Executive shall have no
right to receive any compensation under this Agreement, even if such resignation
occurs subsequent to the consummation or occurrence of a Change in Control.
 
        4.4  Termination for Cause.  The Company may terminate Executive’s
Employment for Cause (as hereinafter defined) in which event the Company shall
have no obligation to pay, and the Executive shall have no right to receive, any
compensation under this Agreement by reason of any such termination for Cause,
even if such termination occurs following a Change in Control.  The term “Cause”
for purposes of this Agreement shall mean:
 
          (a)  Executive’s willful or continued failure or refusal to
substantially perform the usual and customary duties of his or her employment
with the Company or any of its subsidiaries (other than as a result of total or
partial incapacity due to physical or mental illness) in a manner consistent
with Executive’s performance during the 12 months prior to such Change in
Control, and such failure has not been remedied by Executive within 30 days
after Executive has received written demand of performance from the Board of
Directors which specifically sets forth the factual basis for the Company’s
belief that Executive has not substantially performed his or her duties; or
 
           (b)  Conduct by Executive that materially discredits the Company or
any of its subsidiaries or is materially detrimental to the reputation,
character and standing of the Company or any of its subsidiaries; or
 
           (c)  The commission of an action by Executive which results in the
incurrence by the Company or any of its subsidiaries of any criminal liability
or any material civil liability; or
 
           (d)  Executive’s material breach of his or her duties under any
proprietary information, confidentiality, invention transfer or similar
agreement entered into by Executive with the Company or any of its subsidiaries;
or
 
           (e)  Executive’s conviction of, written confession to, or plea of
guilty or nolo contendere with respect to a felony or any crime involving fraud,
theft, embezzlement, dishonesty or moral turpitude.
 
Notwithstanding the foregoing, the Executive shall not be deemed, for purposes
of this Agreement, to have been terminated for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the entire membership of
the Company’s Board of Directors at a meeting of the Board called and held for
that purpose (after reasonable notice to the Executive and an opportunity for
the Executive to be heard before the Board with his or her personal legal
counsel), finding that, in the good faith opinion of the Board, the Executive
has engaged in the type of conduct set forth in clauses (a), (b), (c), (d) or
(e) of this Section 3.4 and specifying the particulars thereof in reasonable
detail.
 
 
3

--------------------------------------------------------------------------------

 
 
        4.5  Good Reason.  If, prior to the termination of this Agreement: (i) a
Change in Control occurs, and (ii) either as a result of or within 24 months
following the consummation of the Change in Control any of the events or
circumstances described below in this Section 4.5 occurs, and (iii) Executive
terminates his or her employment in the manner and within the applicable time
period set forth below, Executive shall become entitled to receive the severance
compensation set forth in Section 5.1 of this Agreement.  Any such termination
shall constitute a termination for “Good Reason.”  For purposes of this
Agreement, “Good Reason” means the occurrence of one or more of the following
events (without Executive’s express written consent) which is not cured by the
Company within the cure period discussed below:
 
           (a)  A reduction of Executive’s duties or responsibilities, the
assignment to Executive of any new duties, or the removal of Executive from any
of his or her positions, either of which must constitute a material diminution
of Executive’s authority, duties, or responsibilities with the Company or any of
its subsidiaries from those in effect immediately prior to the Change in
Control, unless Executive is provided with a comparable position with the parent
company or the combined entity; or
 
          (b)  A material reduction in Executive’s base salary as in effect
prior to the Change in Control; provided that a reduction of Executive’s base
salary by 10% or more will be considered material, and a reduction of less than
10% may be material based on the facts and circumstances relating to the
reduction; or
 
           (c)  The Company fails to continue in effect for Executive any
health, disability, or life insurance plan or program generally available to
management employees of the Company in which Executive is participating at the
time of a Change in Control of the Company, unless replaced by any other plan
providing Executive with substantially similar benefits (hereinafter referred to
as “Benefit Plans”), or the Company takes any action which would adversely
affect Executive’s participation in or materially reduce Executive’s benefits
under any such Benefit Plan or deprive the Executive of any material fringe
benefit enjoyed by Executive at the time of a Change in Control of the Company
which adversely affects Executive in a manner materially different from other
management employees of the Company; or
 
          (d)  The Company fails to continue in effect any incentive
compensation plan or arrangement (including, without limitation, cash bonus
plans and similar incentive compensation benefits) in which Executive is
participating at the time of a Change in Control of the Company, unless replaced
by other plans or arrangements providing Executive with substantially similar
benefits (hereinafter referred to as “Incentive Plan”), or the Company takes any
action which would adversely affect Executive’s participation in any such
Incentive Plan or reduce the Executive’s potential benefits under any such
Incentive Plan, expressed as a percentage of his or her base salary, by more
than 10 percentage points in any fiscal year as compared to the immediately
preceding fiscal year; or
 
4

--------------------------------------------------------------------------------

 
 
           (e)  A material change in the geographic location of Executive’s
principal place of work for the Company; provided, however, that a relocation of
more than 20 miles from the location at which Executive performed his or her
duties at the time of the Change in Control of the Company will be considered a
material change in geographic location and a relocation of less than 20 miles
may be material based on the facts and circumstances, and required travel by
Executive for Company business to an extent substantially more than Executive’s
business travel obligations during the 12 months immediately preceding the
Change in Control of the Company will be considered a material change in
geographic location; or
 
           (f)  Any material breach by the Company of any provision of this
Agreement which it fails to cure within 30 days of written notice thereof from
Executive.
 
        To constitute Good Reason, the event constituting Good Reason must have
occurred as a result of or within 24 months following the consummation or
occurrence of the Change in Control, the Executive must give written notice to
the Company of the acts or omissions constituting the grounds for Good Reason no
later than 90 days after the initial existence of the grounds for Good Reason,
and the Company shall have failed to cure such event or events within 30 days
after receipt of such notice. If the Company fails to cure such event or events
within such 30-day period, Executive may thereafter terminate his or her
employment for Good Reason at any time within 30 days after the expiration of
such cure period by giving written notice to the Company.  Executive shall
thereupon become entitled to receive the severance compensation and benefits set
forth in Section 5.1 hereof.
 
        4.6  Notice of Termination.  Any termination by the Company of
Executive’s employment due to Executive’s Disability pursuant to Section 4.2
hereof or for Cause pursuant to Section 4.4 hereof, shall be communicated to
Executive by a Notice of Termination.  For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which indicates those specific
termination provisions in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so
indicated.  For purposes of this Agreement, no such purported termination by the
Company shall be effective without such Notice of Termination.
 
5.   Severance Compensation Payable Pursuant to this Agreement.
 
        5.1  Severance Compensation Payable Upon Termination of Employment
Without Cause or for Good Reason Following a Change in Control.  If, within 24
months following a Change in Control, the Company terminates Executive’s
employment for any reason other than Cause, Disability or death, or if Executive
terminates his or her employment for Good Reason pursuant to Section 4.5, then,
subject to Section 5.2 (Section 280G Limitation on Payments), Section 6 (Release
of Claims) and Section 8 (Section 409A) below, Executive will receive the
following severance compensation from the Company:
 
(a)  Severance Payment.  Executive will receive:  (1) a lump sum payment in an
amount equal to two times the Executive’s highest annual base salary in effect
during the 12-month period immediately preceding the date of termination of
employment, and (2) a lump sum payment of an amount equal to two times the
average cash bonus earned by Executive during the three calendar years
immediately preceding the date of termination of employment.  Such amounts shall
be paid in full on the first regular payroll date that occurs on or after the
date that is 60 days after the date of termination of employment.  Such amounts
will be subject to payroll withholdings required by applicable federal, state or
local laws, and shall be payable to Executive net of such withholdings.
 
(b)  Continuation of Benefits.  The Company will pay the premiums to continue
coverage for Executive and Executive’s eligible spouse and dependents under the
Company’s group medical, dental, and vision plans, provided Executive makes a
timely election pursuant to COBRA to continue such coverage beyond the date of
termination of Executive’s employment,  until the first to occur of (1) the
18-month anniversary of the date of Executive’s termination of employment, or
(2) the date upon which Executive becomes covered under similar plans, subject
to the terms and conditions of participation as provided under the general terms
and provisions of such Benefit Plans, or, in the alternate, the Company will
arrange to provide Executive with continued benefits substantially similar to
those which the Executive would have been entitled to receive under such Benefit
Plans.
 
5

--------------------------------------------------------------------------------

 
 
(c)  Acceleration of Vesting of Equity Awards.  Nothing in this Agreement will
impair any rights that Executive has under any Restricted Stock Unit Award
Agreements or Stock Option Agreements that provide for acceleration of vesting
following a change in control of the Company.
 
        5.2  Section 280G Limitation on Payments.  In the event that the
payments and benefits provided for in this Agreement or otherwise payable to
Executive constitute “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code (the “Code”) and, but for this Section 5.2, would be
subject to the excise tax imposed by Section 4999 of the Code, then:
 
(a)  Executive’s severance benefits will be either:  (1) paid and delivered in
full, or (2) paid and delivered as to such lesser extent which would result in
no portion of such severance benefits being subject to the excise tax under
Section 4999 of the Code,  whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of severance benefits, notwithstanding that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code.
 
(b)  If a reduction in the severance and other benefits constituting “parachute
payments” is necessary so that no portion of such severance benefits is subject
to the excise tax under Section 4999 of the Code, the reduction shall occur in
the following order: (1) reduction of the severance payments under Sections
5.1(a), and (2) reduction of continued employee benefits under Section 5.1(b).
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5.2 will be made in writing by an independent firm
(the “Firm”), whose determination will be conclusive and binding upon Executive
and the Company for all purposes.  For purposes of making the calculations
required by this Section 5.2, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section 5.2 prior to the date payments or benefits
would otherwise become payable to Executive under this Agreement. The Company
will bear all costs the Firm may reasonably incur in connection with any
calculations contemplated by this Section 5.2.
 
6.  Release of Claims.  The receipt of any severance pursuant to this Agreement
will be subject to Executive signing and not revoking a general release of
claims in favor of the Company in substantially the form attached hereto as
Exhibit A (the “Release”), provided that such Release becomes effective and
irrevocable no later than 60 days following the termination date.
 
7.  No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
 
        7.1  Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the date of the termination of Executive’s
employment with the Company, or otherwise.
 
6

--------------------------------------------------------------------------------

 
 
        7.2  The provisions of this Agreement, and any payments provided for
hereunder, shall not reduce any amounts otherwise payable to Executive, or in
any way diminish Executive’s existing rights under any Benefit Plan or Incentive
Plan, or other written contract, plan or arrangement to which the Company and
the Executive are parties.
 
8.  Section 409A.
 
        8.1  Notwithstanding anything to the contrary in this Agreement, no
severance or other benefits payable to Executive under this Agreement that
constitute nonqualified deferred compensation (“Deferred Amounts”) for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the final Treasury Regulations promulgated thereunder (“Section 409A”), will
be paid to Executive unless Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 409A.  Each severance
payment or other benefit payable under this Agreement is intended to constitute
a separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
 
        8.2  If Executive, at the time of Executive’s separation from service,
is a “specified employee” as defined in Section 409A, then any Deferred Amounts
otherwise payable to Executive within the first six (6) months following
Executive’s separation from service will become payable in a lump sum upon the
Company’s first regular payroll date that occurs on or after the date six (6)
months and one (1) day following the date of Executive’s separation from service
(the “Six Month Delay”).  All other Deferred Amounts, if any, payable to
Executive after such six (6) month period under the terms of this Agreement will
be payable in accordance with the payment schedule applicable to such payment or
benefit under this Agreement.  Notwithstanding anything herein to the contrary,
if Executive dies following Executive’s separation from service, but prior to
the six (6) month anniversary of the separation from service, then any payments
or benefits delayed in accordance with this paragraph will be payable in a lump
sum within ten (10) business days after the Company receives notice of
Executive’s death, and all other Deferred Amounts, if any, will be payable in
accordance with the payment schedule applicable to such payment or benefit under
this Agreement.
 
        8.3  Notwithstanding anything to the contrary in this Agreement, any
severance or other benefit payable to Executive under this Agreement that
satisfies the requirements of the “short-term deferral” exception set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not be subject to the
Six Month Delay set forth in Section 8.2 above.  In addition, any severance or
other benefit payable to Executive under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service under Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Involuntary Termination Limit (as defined below) will not be subject to the Six
Month Delay set forth in Section 8.2 above.  For purposes of this Agreement, the
“Involuntary Termination Limit” means two (2) times the lesser of: (i)
Executive’s annualized compensation based upon Executive’s annual rate of pay
during the Executive’s taxable year immediately preceding the Executive’s
taxable year of his or her separation from service, as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which Executive’s separation from service occurs.
 
7

--------------------------------------------------------------------------------

 
 
        8.4  The terms of this Agreement are intended to comply with the
requirements of Section 409A so that none of the severance payments or benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
 
9.  Successor to the Company.
 
        9.1  This Agreement will be binding upon and inure to the benefit of any
successor of the Company.  For this purpose, “successor” means any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires all or substantially all of
the equity securities, assets or business of the Company.  As used in this
Agreement, “Company” shall mean the Company as hereinabove defined and any
successor of the Company.
 
        9.2  This Agreement shall be binding upon and inure to the benefit of
Executive’s heirs, executors and legal representatives.  None of the rights of
Executive to receive any form of compensation payable pursuant to this Agreement
may be assigned or transferred except by will or the laws of descent and
distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.
 
10.  Notices.   Any notice or other communication regarding this Agreement
required to be given pursuant to the terms hereof shall be in writing and shall
be deemed to be received by the party to whom it is addressed (i) on the actual
date of delivery if personally delivered to such party; (ii) on the first
business day after the notice or other communication is sent by a well
established commercial overnight delivery service; and (iii) on the third
business days following its deposit in the United States Mail, if sent by first
class mail, postage-prepaid.  For purposes hereof, a notice delivered to the
Company shall not be deemed delivered unless it has been addressed to the
attention of the Chief Executive Officer of the Company.  The addresses of the
parties hereto for purposes of notices hereunder are as follows:

 
The Company:
 
Ceradyne, Inc.
   
3169 Red Hill Avenue
   
Costa Mesa, CA  92626
   
Attention:  Chief Executive Officer
     
The Executive:
 
At the last residence address known by the Company.

                                        
                  
       Either party may change its mailing address for purposes of this
Section 10, effective five business days after written notice of such change has
been given to the other party in the manner provided herein.


11.  Amendments and Waivers.  No provisions of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is set forth in a writing signed by Executive and by an authorized
officer of the Company (other than Executive).  No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
8

--------------------------------------------------------------------------------

 
 
12.  Severability.  In the event any provision of this Agreement shall be found
to be unenforceable by a court of competent jurisdiction, such provision shall
be deemed modified to the extent necessary to allow enforceability of the
provision as so limited, it being intended that the parties shall receive the
benefit contemplated herein to the fullest extent permitted by law.  If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted and the validity and
enforceability of the remaining provisions shall not be affected thereby.
 
13.  Governing Law; Legal Proceedings, Fees and Expenses; Waiver of Jury
Trial.  This Agreement shall be governed by and construed in accordance with the
laws of the State of California.  In the event any controversy, claim or dispute
arises between the parties hereto relating to this Agreement, the California
Superior Courts located in Los Angeles County and Orange County shall have
exclusive jurisdiction over such controversy claim or dispute, and each party
further agrees (i) to accept and not challenge the subject matter or the
personal jurisdiction or the venue of such court, (ii) that it shall not assert
the defense of forum non conveniens, and (iii) that it shall accept service of
process in any such proceeding by registered or certified mail. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, EACH PARTY EXPRESSLY AND IRREVOCABLY WAIVES ANY RIGHT
IT OR HE OR SHE MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY SUCH
CONTROVERSY, CLAIM OR DISPUTE AND EXPRESSLY AND IRREVOCABLY AGREES THAT THE
JUDGE SHALL BE THE SOLE TRIER OF FACT IN ANY SUCH PROCEEDING.  EACH PARTY IS
AWARE THAT THE RIGHT TO A TRIAL BY JURY IS A CONSTITUTIONAL RIGHT AND REPRESENTS
THAT SUCH PARTY IS HEREBY WAIVING SUCH RIGHT VOLUNTARILY AND WITH AN
UNDERSTANDING OF THE CONSEQUENCES THEREOF.  In the event of a controversy, claim
or dispute between the parties hereto arising out of or relating to this
agreement, or the breach thereof, the prevailing party shall be entitled to
recover its reasonable attorneys fees, expenses and costs incurred in any such
action and any appeal therefrom.
 
14.  Entire Agreement.  This Agreement contains all of the terms agreed upon
between the Executive and the Company with respect to the subject matter hereof
and replaces and supersedes all prior or contemporaneous oral, written or
implied agreements between the Executive and the Company with respect to such
subject matter.
 
15.  Headings and Interpretation.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing the Company, but
Executive acknowledges that Executive has participated in the negotiations of
its terms and has had an opportunity to review the Agreement and have it
reviewed by his or her personal legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
16.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
(signatures on following page)
 


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 


“COMPANY”
 
 
“EXECUTIVE”
CERADYNE, INC.
 
   
By:  /s/Jerrold J. Pellizzon
 
/s/Joel P. Moskowitz
Jerrold J. Pellizzon,
 
Joel P. Moskowitz
Chief Financial Officer
   




































































(Signature page to Change in Control and Severance Agreement)




 
10

--------------------------------------------------------------------------------

 


EXHIBIT A




RELEASE AGREEMENT




This Release Agreement (“Release”) is made and entered into by CERADYNE, INC., a
Delaware corporation (“Company”) and Joel P. Moskowitz (“Executive”).


RECITALS


A.       The Company and Executive are parties to a Change In Control And
Severance Agreement dated March 11, 2011 (“Severance Agreement”) pursuant to
which Executive is eligible for certain severance pay and benefits from the
Company in certain circumstances upon the cessation of Executive’s employment
with the Company, provided Executive executes and delivers to the Company a
suitable and valid release of all claims;


B.       Executive’s employment with the Company has terminated under
circumstances entitling Executive to the severance pay and benefits provided in
the Severance Agreement; and


C.       Executive now wishes to release all claims he or she may have against
the Company in order to receive the severance pay and benefits under the
Severance Agreement:


NOW, THEREFORE, the parties agree as follows:


1.           General Release of Claims:  In consideration for the severance pay
and benefits to be provided to Executive under the Severance Agreement,
Executive hereby fully and forever releases and discharges the Company and its
parent, subsidiary, and affiliated entities, and each of their respective past,
present, and future officers, directors, shareholders, employees, attorneys,
accountants, insurers, consultants, administrators, agents, successors, and
assigns (“Released Parties”) from any and all claims, demands, complaints,
charges, causes of actions, contracts, promises, rights, or liabilities
(“Released Claims”) that Executive or any domestic partner, spouse, dependent,
or other person acting on Executive’s behalf now holds, or has held, or may
hereafter hold, whether known or unknown, including but not limited to those
relating to Executive’s employment by the Company or arising under any federal,
State, local, or foreign law or regulation such as Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1966; the Americans with Disabilities Act;
the Age Discrimination in Employment Act of 1967; Employee Retirement Income
Security Act, or any applicable State or foreign law such as the California Fair
Employment and Housing Act; California Government Code; California Unruh Civil
Rights Act;, California Civil Code; California Labor Code; Georgia Fair
Employment Practices Act; Kentucky Civil Rights Act; or Tennessee Fair
Employment Practices Law, and any action based on contract, quasi-contract,
implied contract, wrongful or constructive discharge, breach of the covenant of
good faith and fair dealing, libel, slander, assault, battery, invasion of
privacy, negligent or intentional infliction of emotional distress,
discrimination on any basis prohibited by statute, ordinance, or public policy,
negligence, interference with business opportunity or with contracts, or unfair
insurance practices, and any other cause of action whatsoever which arose on or
before the date of the execution of this Agreement; provided, however, that
nothing in this Agreement shall release any claim or right held by Executive
that under applicable law cannot be released by Executive.
 
A-1

--------------------------------------------------------------------------------

 
 
2.           Unknown Claims: Executive specifically intends that the release
contained in this Agreement shall bar all Released Claims, including those which
are currently unknown to Executive.  Executive understands and accepts the risk
of later discovering a claim encompassed by the Released Claims which Executive
did not know or suspect to exist, or which Executive could not have known or
suspected to exist.  Executive hereby waives the protection of any federal,
state, or local law that might otherwise preclude or limit Executive from
releasing unknown claims, such as California Civil Code section 1542 which reads
as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him must have materially affected him or her settlement with the
debtor.”
 
3.           Age Discrimination Claims:  For purposes of the Older Workers
Benefit Protection Act, 29 U.S.C. §626(f) and to assure that this Agreement bars
any claims under the federal Age Discrimination In Employment Act or any
comparable State, local, or foreign law as applicable, Executive acknowledges
(i) that Executive has read this Agreement and understands that it bars all
claims, including those for age discrimination; (ii) that the release of claims
in this Release does not apply to claims based on events that occur after this
Release takes effect; (iii) that Executive is receiving consideration that
Executive is not otherwise entitled to from the Company; (iv) that Executive has
been advised in writing to consult an attorney; (v) that Executive has been
allowed at least twenty-one (21) days in which to decide whether to accept this
Release; and (vi) this Release does not take effect until seven (7) days after
Executive has signed it, during which time Executive may revoke acceptance by so
notifying the Company and returning all consideration Executive may have
received under this Release.
 
4.           No Assignment:  Executive represents that Executive has not
transferred or assigned, or purported to transfer or assign, any Released Claim
to any third party.  In the event any third party asserts such a Released Claim
against any Released Party contrary to this Release, Executive shall defend,
indemnify, and hold such Released Party(ies) harmless from all attorneys’ fees,
costs, or other expenses incurred as a result of such purported assigned or
transfer.
 
5.           Non-Disparagement:  Executive shall refrain from making any false
or disparaging comments by any means and in any forum about the Company or any
of the Released Parties, including but not limited to making such comments
personally or anonymously to the press or media or posting them on any social
media or other website.  Nothing in this Release shall preclude any person from
providing truthful testimony or evidence when required by a lawful subpoena or
court order.
 
6.           Reference Checks:  In responding to inquiries about Executive from
prospective employers, the Company shall disclose only Executive’s title, dates
of employment, and final rate of pay, provided Executive (i) refers all such
inquiries to the attention of the Human Resources Department at the Company’s
corporate offices in California, and (ii) provides the Company with a signed,
written consent to the release of such information.
 
7.           Proprietary Information:  Executive shall not use or disclose any
proprietary or confidential information belonging to the Company that is not
generally known or readily accessible to the trade or public.  Any existing
agreements between Executive and the Company concerning ownership of inventions,
preservation of trade secrets, or other intellectual property rights shall
remain in force according to their terms.
 
A-2

--------------------------------------------------------------------------------

 
 
8.           No Admission:  This Release embodies a mutual compromise that the
parties have entered into for the purpose of achieving peace and avoiding the
risk and expense of litigation.  Nothing in this Release shall be construed or
offered as evidence of liability or wrongdoing by either party.
 
9.           Sound Mind:  Executive represents that Executive is of sound mind
and not acting under duress or undue influence, and that Executive has read and
understood this Release prior to signing.  Executive further represents that
Executive has entered into this Release freely and voluntarily, with a full
understanding of its force and effect including the general release of claims in
this Release.  Executive acknowledges that Executive has been afforded an
adequate opportunity to seek and obtain independent legal advice before signing
this Release.
 
10.         Taxes:  All amounts paid under this Release shall be subject to
income tax withholding and payroll deductions as determined by the Company in
accordance with applicable laws.
 
11.         Severability:  The provisions of this Release are severable, and if
any part of it is found to be unenforceable, the other paragraphs shall remain
fully valid and enforceable.
 
12.         Attorneys’ Fees: If any legal action is necessary to enforce or
interpret this Release, the prevailing party shall recover all costs and
reasonable attorneys’ fees.
 
13.         Successors:  The terms of this Release shall inure to the benefit of
and be binding upon the parties and their successors and assigns.
 
14.         Execution:  This Release and any amendment or supplement hereto may
be executed in counterparts, and signature pages may be transmitted by fax, pdf,
or other electronic means, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
15.         Amendments:  This Release can be modified or amended only in writing
signed by both parties.
 
16.         Interpretation:  The language of this Release shall be construed as
a whole according to its fair meaning and not strictly for or against either
party hereto.
 
17.         Complete Agreement:  This Release, together with the Severance
Agreement, contains the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes any prior agreement, negotiations
and other dealings between the parties.
 
Ceradyne, Inc.
By: ________________________________
Name:
Title:
Date:  ____________________, 20__
Executive:
__________________________________
Name:  Joel P. Moskowitz
Date:  ___________________, 20__



 
 
 
 
 
A-3

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------